On Motions for Rehearing.
CODY, Justice.
On motions for rehearing it became necessary to certify certain questions to the Supreme Court. Through its adoption of an opinion by Hon. J. E. Hickman, Judge of Section A of the Commission of Appeals, on June 4, 1941 (which opinion is reported in 152 S.W.2d 1080), the Supreme Court answered the certified questions favorably to appellees.
As set out in our tentative opinion on motions for rehearing which accompanied the certificate to the Supreme Court, it was our conclusion then that the judgment of the trial court should be modified to the extent of adjudging Davidek and Cloud to each have 10% of a ½⅜ overriding royalty in the oil and gas of the lands assigned by Dunn to the Duval Company, and the balance of said ½4 overriding royalty adjudged to appellants, without passing upon the rights of appellants thereto inter sese.
The Supreme Court’s answer to the certified questions in no way affects this conclusion. And, as we still adhere thereto, the judgment of this Court of date May 11, 1939, affirming in toto the judgment of the trial court will here be modified, on our own motion, as of May 11, 1939, as hereinabove indicated. The motions for rehearing filed by the respective appellants will be refused, and it is so ordered.
Because of this error, all costs of appeal will be adjudged against the Duval Texas Sulphur Company, and the trial court costs will remain adjudged as decreed below.
Reformed and affirmed as of May 11, 1939; motion for rehearing by the Federal Royalty Company refused; motion for rehearing by L. H. Dunn et al refused.
MONTEITH, C. J., disqualified and not sitting.